﻿Your election, Sir, to the high post of President: the forty-second session of the United Nations General Assembly gives me the pleasant occasion to extend to you my heartfelt congratulations and best wishes of full success in the accomplishment of the mission entrusted to you.
I feel especially honoured to present from the rostrum of this high forum the considerations and proposals of the President of Romania, Nicolae Ceauçescu, on the main issues of international life and on the ways to solve them, in accordance with the interests and aspirations for peace, independence and progress of the Romanian people, and indeed of all peoples of the world.
Analysis of the evolution of international life reveals a picture which is utterly disquieting. The world situation continues to be particularly serious and complex. The arms race has assumed disturbing proportions. Nuclear tests aimed at the steady development of weapons of mass destruction are still going on. This has harmful effects on the natural environment and, in fact, on life on earth. At the same time, far from diminishing, the conflicts  crises and hotbeds of tension in various regions of our planet have even worsened, thus generating new threats to the peace and security of mankind.
The policy of force, of threat of force and gross interference in the Internal of other States continues unabated. These manifestations are incompatible with the principles and norms of international law, morality and ethics. Furthermore, the world economic crisis has become more serious and more profound, affecting all States. Its adverse effects are being felt primarily by developing countries, whose situation is already tragic.
In the view of Romania, and President Nicolae Ceausescu, the sole, compelling alternative at present is to reverse the dangerous course of events and bar the road which leads to a nuclear catastrophe. A new world war is inconceivable, for it would mean the practical annihilation of life on our planet. Hence the need to renounce, once and for all, the wrong and outdated conception upheld by some nuclear-weapon States that nuclear weapons strengthen security and contribute to the maintenance of peace.
Romania considers that the fundamental problem of our era is to halt the arms race and pass on resolutely to disarmament, in particular nuclear disarmament, to defend the supreme right of peoples and individuals alike to peace, life, and a free and dignified existence.
In its overall international activities Romania devotes all its efforts to a permanent dialogue and wider and more diversified contacts with all States, irrespective of their social system. Firmly underlying all its relations are the principles of full equality of rights, respect for national independence and sovereignty, the non-use of force or the threat of force, non-interference in the internal affairs and mutual benefit.
In view of the unprecedented scope attained by the arms race, in particular the nuclear-arms race, and the need for determined measures in the field of disarmament, we deem it necessary for the Assembly to give these issues top priority at the present session. We believe that all States must intensify their endeavours and actions in order to achieve this objective.
Romania and President Nicolae Ceausescu propose that the General Assembly launch an appeal to the Soviet Union and the United States, since their positions are very close, to conclude without delay, as of this year, an agreement on the elimination of all medium- and shorter-range missiles from Europe and the whole world.
At the same time, the General Assembly should call upon the countries that have nuclear weapons on their territory to renounce them and refrain from raising obstacles of any kind to the achievement of an agreement. Furthermore, all countries in Europe and elsewhere in the world should be called upon to act resolutely in order to achieve such an agreement this year. We welcome the recent Soviet-American understanding in principle in this respect and express our hope that the accord will be signed at the summit meeting to take place in the autumn of this year.
Taking into account that nuclear tests are stepping up the arms race while having damaging effects on the environment, the General Assembly should address an appeal, primarily to the United States and the Soviet Union, but also to the other nuclear-weapon States, to halt nuclear testing and any other activities designed to develop and improve nuclear weaponry. Similarly, all the States of the world should be called upon to undertake to use nuclear energy exclusively for peaceful purposes, for the benefit of humanity at large.
While according priority attention to matters relating to nuclear disarmament, Romania holds the view that resolute and tangible measures are also needed to reduce conventional armaments, troops and military expenditures, which this year topped $1,000 billion for the world as a whole.
Consistent with its proposals in recent years in this field, Romania proceeded to a unilateral reduction of its weapons, troops and military expenditures by 5 per cent, following a national referendum in which practically all the people took part. In this way, the Romanian people asserted its will and determination to act unflinchingly in favour of disarmament and peace. In our view, the adoption of unilateral disarmament measures by States would constitute a practical way of passing from words to deeds and making real progress towards general disarmament. In the same spirit of a new approach to disarmament problems which requires that all possible avenues be explored, Romania considers it necessary for the North Atlantic Treaty Organization (NATO) and Warsaw Treaty countries to start as soon as possible negotiations on conventional disarmament, with the participation of other countries of the European continent.
Bearing in mind the increased role that the United Nations should assume, Romania proposes that the General Assembly take action to prepare and finalize a complex programme of nuclear and general disarmament, to be submitted for adoption at the third special session of the General Assembly devoted to disarmament, scheduled to be held in 1988. The programme should lay down measures for the phased elimination of all nuclear weapons and the substantial reduction of conventional weapons, troops and military expenditures, as well as for the prohibition of the production of chemical weapons and the destruction of existing stockpiles. We believe that this programme should specify the need for the various problems and issues relating to nuclear and conventional disarmament to be resolved independently, without some being conditional upon others.
Following the same line of thought, Romania believes that the preparation and adoption by the United Nations of an international document setting forth the principles that should govern negotiations among States on freezing and reducing military expenditures would have a stimulating effect on the efforts of the world community in the field of disarmament. It is of special importance to halt any measures designed to militarise outer space, which should be used exclusively for peaceful purposes in the interest of all mankind. As the great number of satellite launchings have harmful effects on the natural environment of life on Earth, we propose that the General Assembly address an appeal to all countries launching satellites to limit such launchings.
Likewise, we propose that the General Assembly call upon all States of the world to start early negotiations to regulate the use of outer space for peaceful purposes only, and to establish a rational system for its use as an asset of all mankind.
The interests of international peace and security make it increasingly necessary to set up nuclear- and chemical-weapon-free zones, for developing good neighbourliness, mutual understanding and co-operation. It is in this spirit that Romania takes consistent action towards turning the Balkans into a zone of good neighbourliness, peace and co-operation, free of nuclear and chemical weapons, foreign troops and military bases. In this respect, it is of special significance to recall the recent proposals advanced jointly by Romania and Greece to convene in Bucharest a high-level meeting of Heads of State and Government of the Balkan countries.
Equally, Romania upholds the setting up of nuclear- and chemical-weapon-free zones in northern and central Europe, as well as on other continents. We consider it necessary for the United Nations to encourage initiatives designed to establish such zones, including nuclear-weapon-free cities and towns on various continents. Such moves are likely to strengthen confidence and security at the regional and world levels.
Against the background of the ever-closer interdependence that characterizes today's world, and bearing in mind the evolution of international events, Romania proposes that the United Nations address a general appeal to all States in conflict to bring their military operations to an end. It should also call upon all States to proceed to the settlement of all pending issues and disputes between them by peaceful means, through negotiations. The General Assembly should call for the cessation of any form of military operations during negotiations, from their beginning.
The Security Council, or a United Nations special body, should be empowered Ь monitor the implementation of obligations assumed as to the cessation of military activities throughout the negotiations and to ensure the solution of the issues through negotiations.
As regards the situation in the Middle East, the stand and the actions taken by Romania and its President are consistently aimed at ensuring a global, just and durable peace, based on Israel's withdrawal from the occupied Arab territories, on recognition of the inalienable right of the Palestinian people to self-determination and to set up a Palestinian State, and on a guarantee of the independence and sovereignty of all States in the region. We consider that a realistic way of bringing peace to the Middle East is to convene an international conference on the Middle East, under the auspices of the United Nations, to be attended by all the parties concerned, including the Palestine Liberation Organization (PLO), Israel and the permanent members of the Security Council. We believe that such a historic chance for the much tried region of the Middle East finally to find its tranquillity and peace should not be missed.
With regard to the Iran-Iraq conflict, Romania welcomed the Security Council resolution which favours the cessation of the war without delay and a political settlement, by means of negotiations, of all the issues between the two countries. We also support the action of the Secretary-General in this matter. We stand firmly for the renunciation of all acts conducive to an extension of the conflict. It is imperative to withdraw all foreign military ships from the Gulf, to step up efforts towards the cessation of the Iran-Iraq war and to ensure free navigation in that region, as well as in all other oceans and seas of the world.
Similarly, Romania supports any actions and initiatives favouring peaceful solutions to the conflict situations in Central America as, indeed, in other regions of the world. In this context, we believe it necessary for the General Assembly to work out the mandate for finalizing the initiative which Romania took at preceding sessions on resort to a United Nations commission of good offices, mediation or conciliation for the peaceful settlement of disputes. We also think it necessary to start the elaboration of an international document on the development and strengthening of good-neighbourly relations between States and to devise methods conducive to the strengthening of the United Nations role and capacity to work for the maintenance of international peace and security.
Consistent with its policy, Romania firmly upholds the peoples' national liberation struggle, and lends its active support to the South West Africa People's Organization (SWAPO) in its fight for Namibia's independence. We strongly condemn the racist, apartheid policy of South Africa and that country's hostile acts against neighbouring independent and sovereign States. We favour the taking of tangible and effective actions against the Pretoria racist minority regime.
We reaffirm our solidarity with, and active support for, the position and initiatives taken by the Democratic People's Republic of Korea, and its political and diplomatic efforts and actions aimed at bringing about the peaceful, democratic and independent unification of Korea.
In the present conditions of the world economy, which is beset by continued crisis phenomena both in the economic and the monetary-financial fields, the economic situation of developing countries has worsened considerably, while the economic, technical and scientific gaps separating them from developed countries have continued to widen. We have recently witnessed a proliferation of protectionist and discriminator barriers to international trade, in particular to the exports of manufactured products from developing countries, coupled with a decline in the prices of their export commodities. However, the most serious problem faced by developing countries is the burden incurred by their foreign debts, the value of which has now reached the colossal figure of 1,000 billion dollars.
Therefore, President Nicolae Ceausescu considers that the General Assembly should adopt an appeal to be addressed to all creditor developed countries and to all banks and international financial institutions to the effect that they should establish a moratorium of at least five years on all credits given to developing countries by the economically developed countries and by banking institutions, including the International Monetary Fund (IMF) and the World Bank.
The appeal should include a demand that a ceiling of not more than 5 per cent be fixed for rates of interest on existing credits. It should also ask that the principle be established that rates of interest on future credits should not exceed 4 to 5 per cent; that banks, in their turn, should pay interest of up to 5 per cent on their respective deposits; and that commercial credits should be repaid in compliance with such norms and understandings as are agreed between the parties. 
At the same time, the General Assembly should make an appeal to all States to renounce any protectionist and discriminatory measures, any artificial barriers and any restrictions and quotas in the field of international trade, and to apply firmly the provisions of the General Agreement on Tariffs and Trade (GATT) on the granting of most-favoured-nation treatment.
The situation of the world economy calls for a resumption of the dialogue between developing countries and industrialized countries. In this respect Romania has proposed that an international conference be convened within the United Nations, to be attended, with equal rights, by both developed and developing countries. Such a conference should have the purpose of seeking mutually acceptable solutions to the economic problems, including that of foreign debts, in order to eliminate underdevelopment and establish the new international economic order.
To increase the United Nations role and contribution to the political and economic settlement of the foreign-debt problem, on a global basis, it appears necessary to set up, within the framework of the United Nations, a special body on the foreign-debt problem which should discuss and make proposals on concrete and effective steps to be taken in this field. The proceedings of the recent International Conference on the Relationship between Disarmament and Development made it strikingly clear that, while at the world level there exist numerous unsolved economic and social problems of a most serious nature, the arms race absorbs huge resources every year, thus becoming an increasingly heavy burden on all peoples.
The message which the President of Romania sent to the Conference contains a set of proposals designed to freeze military budgets at the 1987 level and to reduce them in the initial phase by 5 per cent. The resources thus saved would be used both to meet internal socio-economic needs and to increase the contributions to the United Nations technical assistance programmes.
Now, at the confluence of our century and the third millennium, science and technology have become a decisive factor of progress. But in this area of human endeavour also, yawning gaps have been created between economically developed countries and developing countries. Here too it appears both necessary and urgent to agree, within the United Nations framework, on the proper methods to be used so that all countries, primarily developing countries, may benefit from the major gains of human genius - hence the need to convene a second United Nations conference on science and technology for development.
The complex and particularly serious situation of international life in the political, military, economic and social spheres requires the democratisation of International relations and respect for the sovereign right of all States, irrespective of their size, their economic or military strength and their socio-political system, to participate, on the basis of full equality and mutual respect, in the solution of all problems of concern to mankind. In that light, we stand for the strengthening of the role of the United Nations and the other international organizations, so that their activities may be focused on the settlement of the cardinal issues of today's world.
Life and its realities call for strict observance of the principles and norms of international law in relations between States and for the establishment of a comprehensive system of peace and security in the interest of all peoples.
We hold the view that there is a need to improve and simplify the machinery of the United Nations Secretariat. We are also convinced that the Organization's temporary financial difficulties should not result in a decline in its essential political and economic activities or in alterations of the democratic structures of the United Nations. 
The point of view of Romania, of President Nicolae Ceausescu, on the main issues of present international life gives expression to the constructive vocation of the Romanian people for peace and large-scale international co-operation. At the same time, it constitutes an ardent call on all States, peoples and realistic forces to join efforts in order to remove the danger of war, once and for all, to exclude force from international life and to establish a new world, a world of peace, understanding and co-operation.
